DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 1/25/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2017/0301293; hereinafter Zhu).
Regarding claim 1: 
Zhu discloses an organic light emitting diode display (see Fig. 6), comprising: 
a display area including a pixel for receiving an emitting signal and emitting light in response thereto (see Fig. 6 and paragraph 25); and 
first and second emitting signal generators provided on respective sides of the display area, each of the first and second emitting signal generators including a plurality of emitting signal stages (see Fig. 6; reference #640 and 650 correspond to first and second emitting signal generators, respectively; E1, E2, E1’ E2’etc are a plurality of emitting signal stages), 
wherein each of the plurality of emitting signal stages are respectively connected to n-numbered pixel rows, n is an integer that is equal to or greater than 1 (see Fig. 6), and 
two adjacent emitting signal stages to which the n-numbered adjacent pixel rows are connected are in a same one of the first and second emitting signal generators (see Fig. 6; E1 and E2 are two adjacent emitting signal stages, that are connected to the two adjacent pixel rows; E1 and E2 stages are both from the first emitting signal generator 640).
Regarding claim 14: 
Zhu discloses the organic light emitting diode display as claimed in claim 1, wherein the n is an integer that is equal to or greater than 1, and the n-numbered pixel rows emit light together (see Fig. 8; the first and second pixel rows have overlapping emission period).
Regarding claim 15: 
Zhu discloses the organic light emitting diode display as claimed in claim 1, further comprising first and second scan signal generators provided on respective sides of the display area between the display area and respective first and second emitting signal generators (see Fig. 6; reference #620 and #630 correspond to first and second scan signal generators, respectively).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kim et al. (US 2017/0337877; hereinafter Kim).
Regarding claim 2: 
Zhu discloses all the features in claim 1.  However, Zhu does not disclose the organic light emitting diode display, further comprising two clock signal wires for applying clock signals to the first and second emitting signal generators.
	In the same field of endeavor, Kim disclose an organic light emitting diode display comprising: 
	two clock signal wires for applying clock signals to the first and second emitting signal generators (see Fig. 3; the wires connected to CLK3 and CLK4). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic light emitting diode display of Zhou to further include two clock signal wires for applying clock signals to the first and second emitting signal generators as taught by Kim.  One of ordinary skill in the art would have been motivated to do this because output of a plurality of emission signals can be in synchronization with the two clock signals (see Figs. 6 and 7). 
	Regarding claim 4: 
	Zhu and Kim disclose all the features in claim 2.  Kim further discloses the organic light emitting diode display, wherein the emitting signal stages respectively include a first clock signal input end and a second clock signal input end for receiving the two clock signals (see Fig. 6; terminals 2002 and 2003), a control end for receiving the emitting signal from the emitting signal stage at a previous-end (see Fig. 6; terminal 2001 of EST12), and an output end for outputting the emitting signal (see Fig. 6; terminal 2006).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Zhu and Kim.  The combination would have yielded a predictable result of sequentially output the emission control signal to the emission control lines (see Kim; paragraph 95). 
	Regarding claim 5: 
	Zhu and Kim disclose all the features in claim 4.  Kim further discloses the organic light emitting diode display, wherein capacitance of the first clock signal input end is different from capacitance of the second clock signal input end (see Fig. 6; CLK4 terminal is connected to a capacitor C11 which will have a different capacitance than a capacitance of CLK3 terminal).
	The motivations to combine Zhu and Kim are provided in claims 2 and 4 above.
	Regarding claim 6: 
	Zhu and Kim discloses all the features in claim 4.  Kim further discloses the organic light emitting diode display, wherein the emitting signal stages respectively have a high-level output unit and a low-level output unit (see Fig. 6; transistor M19 corresponds to a high-level output unit, and transistor M20 corresponds to a low-level output unit), and the high-level output unit outputs a high voltage to the output end and the low- level output unit outputs a low voltage to the output end (see Fig. 6).
	The motivations to combine Zhu and Kim are provided in claims 2 and 4 above. 
	Regarding claim 7: 
Zhu and Kim discloses all the features in claim 6.  Kim further discloses the organic light emitting diode display, wherein the high-level output unit is controlled by a voltage at a first node (see Fig. 6, node N23), and further including a first-node first controller (see Fig. 6; circuit 2300) and a first-node second controller (see Fig. 6; M17, M16, and C12 of circuit 2200) for controlling the voltage at the first node.
The motivations to combine Zhu and Kim are provided in claims 2 and 4 above.
Regarding claim 8: 
Zhu and Kim discloses all the features in claim 7.  Kim further discloses the organic light emitting diode display, wherein the first-node first controller changes the voltage at the first node to a high voltage, and the first-node second controller changes the voltage at the first node to a low voltage of the clock signal (see Figs. 6 and 7; first node N23 has either a low voltage or a high voltage at different timing).
The motivations to combine Zhu and Kim are provided in claims 2 and 4 above.
Regarding claim 9: 
Zhu and Kim discloses all the features in claim 7.  Kim further discloses the organic light emitting diode display, wherein: the first-node second controller is controlled by a voltage at a third node (see Fig. 6; node N22), and further including a third node controller for controlling the voltage at the third node (see Fig. 6; M15, M14 and M13 correspond to a third node controller).  
The motivations to combine Zhu and Kim are provided in claims 2 and 4 above.
Regarding claim 10: 
Zhu and Kim discloses all the features in claim 9.  Kim further discloses the organic light emitting diode display, wherein the third node controller includes a fourth transistor (see Fig. 6; M14) and a fifth transistor (see Fig. 6; M13), the fifth transistor changes the voltage at the third node to a low voltage (see Fig. 6; M13 is connected to VSS2), and the fourth transistor changes the voltage at the third node to a high voltage of the clock signal (see Fig. 6; M15 is connected to VDD2).
The motivations to combine Zhu and Kim are provided in claims 2 and 4 above.
Regarding claim 11:
Zhu and Kim discloses all the features in claim 6.  Kim further discloses the organic light emitting diode display, wherein: the low-level output unit is controlled by a voltage at a second node (see Fig. 6, node N21), and further including a second-node first controller for controlling the voltage at the second node (see Fig. 6, M11 corresponds to a second-mode first controller).
The motivations to combine Zhu and Kim are provided in claims 2 and 4 above.
Regarding claim 12: 
Zhu and Kim discloses all the features in claim 11.  Kim further discloses the organic light emitting diode display, wherein the second-node first controller changes the voltage at the second node to a high voltage or a low voltage of the emitting signal of the emitting signal stage at a previous-end (see Fig. 6; the signal from terminal 2001 controls the voltage at the second mode; terminal 2001 is connected to a previous end).
The motivations to combine Zhu and Kim are provided in claims 2 and 4 above.
	Allowable Subject Matter
Claims 3, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 3, none of the reference of record alone or in combination discloses or suggests the organic light emitting diode display as claimed in claim 2, wherein: 
each of the plurality of emitting signal stages include two clock signal input ends, 
the two clock signal wires are respectively connected to the two clock signal input ends, 
the two clock signal wires are provided for each of the first and second emitting signal generators, and 
the two clock signal wires are connected to different clock signal input ends of adjacent emitting signal stages.
In regards to claim 13, none of the reference of record alone or in combination discloses or suggests the organic light emitting diode display as claimed in claim 12, further comprising: a second-node second controller for controlling the voltage at the second node together with the second-node first controller, wherein the second-node second controller does not allow the voltage of the second node to be changed to a low voltage when the second node is a high voltage.
	In regards to claim 16, none of the reference of record alone or in combination discloses or suggests the organic light emitting diode display as claimed in claim 15, wherein the first and second scan signal generators apply a gate-on voltage three times for one frame.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Son et al. (US 2017/0345371) is cited to show an organic light emitting diode display comprising a first and second emitting signal generators provided on respective sides of the display area. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/Primary Examiner, Art Unit 2625